Exhibit 10.1

 

PROMISSORY NOTE

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$4,781,149.64

 

07-17-2012

 

07-17-2017

 

***

 

E150 / C0

 

00005284626

 

60867

 

 

 

Borrower:

 

AMCON Distributing Company
7405 Irvington Rd.
Omaha, NE 68122-1232

 

Lender:

 

BMO Harris Bank N.A.
Plaza - Central States Commercial Lending
800 West 47th St
Kansas City, MO 64112

 

 

 

 

 

 

 

Principal Amount:  $4,781,149.64

 

 

 

Date of Note:  July 17, 2012

 

PROMISE TO PAY.  Amcon Distributing Company (“Borrower”) promises to pay to BMO
Harris Bank N.A. (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Four Million Seven Hundred Eighty-one Thousand
One Hundred Forty-nine & 64/100 Dollars ($4,781,149.64), together with interest
on the unpaid principal balance from July 17, 2012, calculated as described in
the “INTEREST CALCULATION METHOD” paragraph using an interest rate of 2.992% per
annum based on a year of 360 days, until paid in full.  The interest rate may
change under the terms and conditions of the “INTEREST AFTER DEFAULT” section.

 

PAYMENT.  Borrower will pay this loan in 59 regular payments of $38,344.16 each
and one irregular last payment estimated at $3,121,050.27.  Borrower’s first
payment is due August 17, 2012, and all subsequent payments are due on the same
day of each month after that.  Borrower’s final payment will be due on July 17,
2017, and will be for all principal and all accrued interest not yet paid. 
Payments include principal and interest.  Unless otherwise agreed or required by
applicable law, payments will be applied to Accrued Interest, Principal, Late
Charges, and Escrow.  Borrower will pay Lender at Lender’s address shown above
or at such other place as Lender may designate in writing.

 

INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.  This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.

 

PREPAYMENT PENALTY.  Upon prepayment of this Note, Lender is entitled to the
following prepayment penalty:  The Yield Maintenance Fee, as hereinafter
provided, shall be immediately due and payable by Maker upon a full or partial
prepayment of this Note at any time prior to the final scheduled payment due
date on the Note.

 

Yield Maintenance Fee:  “Yield Maintenance Fee” means an amount equal to the
excess, if any, of the amount of:

 

(i)

 

monthly interest which would otherwise be payable on the prepaid principal
amount of this Note from the date of prepayment through the final scheduled
payment due date on the Note, over the

(ii)

 

monthly interest Lender would earn if the prepaid principal amount were
reinvested for the period from the date of prepayment through the final
scheduled payment due date on the Note, at the Reinvestment Rate (as hereinafter
defined) plus 2.100%,

 

Such difference shall be discounted to present value at the Reinvestment Rate.

 

Reinvestment Rate:

 

If the remaining term of the Note is less than one year, “Reinvestment Rate”
means:  the yield in percent per annum on Eurodollar Deposits (London) as of the
Reinvestment Rate Determination Date (as hereinafter defined) which has a
maturity equal to the remaining term of the Note;

 

If the remaining term of the Note is one year or more, “Reinvestment Rate”
means:  the yield in percent per annum on Interest Rate Swaps as of the
Reinvestment Rate Determination Date which has a maturity equal to the remaining
term of the Note; or,

 

In the event there is no rate available for a term that is equal to the
remaining term of the Note, “Reinvestment Rate” means: the linear interpolation
between the two rates (Eurodollar Deposits and/or Interest Rate Swaps, as
applicable), one for the closest maturity less than the remaining term of the
Note, and the other for the closest maturity greater than the remaining term of
the Note.

 

Reinvestment Rate Determination Date: “Reinvestment Rate Determination Date”
means the date which is five (5) banking days prior to the scheduled prepayment
date.

 

Published yields:  Yields on Eurodollar Deposits (London) and Interest Rate
Swaps shall be the applicable rates available and published most recently by the
Board of Governors of the Federal Reserve System as of such Reinvestment Rate
Determination Date. (Release H.15, available at
www.federalreserve.gov/releases/h15/update)

 

Prepayment calculation notice to Borrower: Promptly after the Reinvestment Rate
Determination Date, Lender shall notify Borrower of the amount and the basis of
determination of the required Yield Maintenance Fee, and such determination and
amount shall be binding on both parties absent manifest error.  Except for the
foregoing, Borrower may pay all or a portion of the amount owed earlier than it
is due.  Early payments will not, unless agreed to by Lender in writing, relieve
Borrower of Borrower’s obligation to continue to make payments under the payment
schedule.  Rather, early payments will reduce the principal balance due and may
result in Borrower’s making fewer payments.  Borrower agrees not to send Lender
payments marked “paid in full”, “without recourse”, or similar language.  If
Borrower sends such a payment, Lender may accept it without losing any of
Lender’s rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender.  All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes “payment in full” of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to:  BMO Harris Bank N.A., Plaza - Central
States Commercial Lending, 800 West 47th St, Kansas City, MO  64112.

 

--------------------------------------------------------------------------------


 

LATE CHARGE.  If a payment is more than 10 days late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

 

INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 3.000 percentage
points.  However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

 

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default.  Borrower fails to make any payment when due under this Note.

 

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity.  Lender in good faith believes itself insecure.

 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses whether or not there is a lawsuit, including
attorneys’ fees and expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals.  If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

 

GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Missouri without regard to its conflicts of law provisions.  This Note has been
accepted by Lender in the State of Missouri.

 

CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of Jackson County, State of
Missouri.

 

DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $30.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

 

COLLATERAL.  Borrower acknowledges this Note is secured by among other things,
that certain mortgage dated June 1, 2001, on real property located at 2517
Ellington Road, Quincy, IL 62305 and recorded in the public records of Adams
County, Illinois, that certain mortgage dated December 21, 2004, on real
property located at 1511 Turbine Drive, Rapid City, SD and recorded in the
public records of Pennington County, South Dakota and that certain mortgage
dated June 1, 2001, on real property located at 3125 East Thayer Avenue,
Bismark, ND 58501 and recorded in the public records of Burleigh County, North
Dakota.

 

PAYMENT AMOUNT AFTER DEFAULT. Whenever increases occur in the interest rate due
to an event of default, Lender, at its option, may do one or more of the
following: (A) increase Borrower’s payments to ensure Borrower’s loan will pay
off by its original final maturity date, (B) increase Borrower’s payments to
cover accruing interest, (C) increase the number of Borrower’s payments, and
(D) continue Borrower’s payments at the same amount and increase Borrower’s
final payment.

 

--------------------------------------------------------------------------------


 

PRIOR NOTE.  This Promissory Note provides for the renewal or refinance of the
existing debt evidenced by the Promissory Notes, dated December 31, 2009 and
July 11, 2008, as may have been modified, extended, or amended.  This Note is
not intended to satisfy or extinguish the underlying debt and obligation
evidenced by the December 31, 2009 and July 11, 2008 Promissory Notes, but
rather set forth the terms and conditions on which such debt is being renewed or
refinanced.

 

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor.  Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone.  All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.  The obligations under this Note are joint and several.

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

 

--------------------------------------------------------------------------------


 

JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.  BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

 

 

 

AMCON DISTRIBUTING COMPANY

 

 

 

By:

/s/ Andrew C. Plummer

 

Andrew C. Plummer, Chief Financial Officer of
AMCON Distributing Company

 

 

--------------------------------------------------------------------------------